Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yabing Luo on May 20, 2021.

Begin Amendment

(Currently Amended) A computer-implemented method comprising:
determining an application command control user interface menu of a mobile application based on a display size of a processing device executing the mobile application;
generating the application command control user interface menu that comprises a plurality of primary command palettes for display, wherein:
the plurality of primary command palettes include a plurality of secondary command palettes, 
the plurality of primary command palettes and the plurality of secondary command palettes include tabs, and
the plurality of primary command palettes include a first group of commands that are used more frequently than a second group of commands included in the plurality of secondary command palettes;
receiving a selection of content when navigating between the plurality of primary command palettes or the plurality of secondary command palettes; 
responsive to receiving the selection, intelligently offering suggestions related to the content, the suggestions including an image describing the content; and  
causing dynamic adaptive display of the plurality of primary command palettes or the plurality of secondary command palettes that reflects the suggestions based on an available display space of the application command control user interface menu.

2.	(Previously Presented) The computer-implemented method according to claim 1, wherein the application command control user interface menu is displayed in a minimized state in response to launching the mobile application.

3.	(Previously Presented) The computer-implemented method according to claim 2, further comprising receiving input to expand the application command control user interface menu, and displaying the application command control user interface menu in an open state in response to the received input.

4.	(Currently Amended) The computer-implemented method according to claim 1, wherein of primary command palettes and the plurality of secondary command palettes of the application command control user interface menu.

5.	(Previously Presented) The computer-implemented method according to claim 4, wherein the application command control user interface menu further comprises a plurality of tabs of a palette in a vertically-scrollable listing within the application command control user interface menu.

6.	(Canceled)

7.	(Previously Presented) The computer-implemented method according to claim 1, wherein a defined display space for the application command control user interface menu is programmatically determined based on a display class designation associated with the display size of the processing device, wherein the display class designation comprises minimum or maximum values for ranges of display classes that support defining user interface interactions.

8.	(Previously Presented) The computer-implemented method according to claim 7, further comprising determining a layout setting of the application command control user interface menu based on the display size, wherein determining the layout setting comprises defining a number of tabs to include in a palette of the application command control user interface menu based on the display size and the defined display space, and the application command control user interface menu is displayed in accordance with the layout setting.

9.	(Previously Presented) The computer-implemented method according to claim 8, wherein a primary command palette comprises one or more application control commands and a secondary command palette comprises each of  overflow application control commands from the primary command palette and additional user interface features for application command control.


10.	(Currently Amended) A system comprising:
at least one processor; and
a memory operatively connected with the at least one processor, wherein the memory stores computer-executable instructions, when executed by the at least one processor, cause the system to perform operations that comprise:
determining an application command control user interface menu of a mobile application based on a display size of a processing device executing the mobile application;
generating the application command control user interface menu that comprises a plurality of primary command palettes for display, wherein:
the plurality of primary command palettes include a plurality of secondary command palettes, 
the plurality of primary command palettes and the plurality of secondary command palettes include tabs, and
the plurality of primary command palettes include a first group of commands that are used more frequently than a second group of commands included in the plurality of secondary command palettes;
receiving a selection of content when navigating between the plurality of primary command palettes or the plurality of secondary command palettes; 
responsive to receiving the selection, intelligently offering suggestions related to the content, the suggestions including an image describing the content; and  
causing dynamic adaptive display of the plurality of primary command palettes or the plurality of secondary command palettes that reflects the suggestions based on an available display space of the application command control user interface menu.

11.	(Previously Presented) The system according to claim 10, wherein the application command control user interface menu is displayed in a minimized state in response to launching the mobile application.

12.	(Previously Presented) The system according to claim 11, wherein the computer-executable instructions, when executed by the at least one processor, further cause the system to perform operations for receiving input to expand the application command control user interface menu, and displaying the application command control user interface menu in an open state in response to the received input.

13.	(Currently Amended) The system according to claim 10, wherein of primary command palettes and the plurality of secondary command palettes of the application command control user interface menu.

14.	(Previously Presented) The system according to claim 13, wherein the application command control user interface menu further comprises a plurality of tabs of a palette in a vertically-scrollable listing within the application command control user interface menu.

15.	(Canceled)

16.	(Previously Presented) The system according to claim 10, wherein a display space for the application command control user interface menu is programmatically determined based on a display class designation associated with the display size of the processing device, wherein the display class designation comprises minimum or maximum values for ranges of display classes that support defining user interface interactions.

17.	(Previously Presented) The system according to claim 16, wherein the computer-executable instructions, when executed by the at least one processor, further cause the system to perform operations for determining a layout setting of the application command control user interface menu based on the display size, wherein determining the layout setting comprises defining a number of tabs to include in a palette of the application command control user interface menu based on the display size and the defined display space, and the application command control user interface menu is displayed in accordance with the layout setting.

18.	(Previously Presented) The system according to claim 17, wherein a primary command palette comprises one or more application control commands and a secondary command palette comprises each of overflow application control commands from the primary command palette and additional user interface features for application command control.

19.	(Currently Amended) One or more computer-storage media having computer-executable instructions that, when executed by a computing system having a processor and memory, cause the processor to:
determine an application command control user interface menu of a mobile application based on a display size of a processing device executing the mobile application;
generate the application command control user interface menu that comprises a plurality of primary command palettes for display, wherein:
the plurality of primary command palettes include a plurality of secondary command palettes, 
the plurality of primary command palettes and the plurality of secondary command palettes include tabs, and
the plurality of primary command palettes include a first group of commands that are used more frequently than a second group of commands included in the plurality of secondary command palettes;
receive a selection of content when navigating between the plurality of primary command palettes or the plurality of secondary command palettes; 
responsive to receiving the selection, intelligently offer suggestions related to the content, the suggestions including an image describing the content; and  
cause dynamic adaptive display of the plurality of primary command palettes or the plurality of secondary command palettes that reflects the suggestions based on an available display space of the application command control user interface menu.

20.	(Previously Presented) The one or more computer-storage media of claim 19, wherein the computer-executable instructions that, when executed by the computing system having the processor and memory, further cause the processor to receive input to modify a display of the application command control user interface menu, and in response to the received input, modify the display of the application command control user interface menu to display one or more tabs, wherein a tab comprises one or more user interface elements for application command control.

21.	(Previously Presented) The one or more computer-storage media of claim 19, wherein a defined display space for the application command control user interface menu is programmatically determined based on a display class designation associated with the display size of the processing device, wherein the display class designation comprises minimum or maximum values for ranges of display classes that support defining user interface interactions.

22.	(Previously Presented) The one or more computer-storage media of claim 19, wherein a primary command palette comprises one or more application control commands and a secondary command palette comprises each of overflow application control commands from the primary command palette and additional user interface features for application command control.


End Amendment

Reason for allowance

Claims 1-5, 7-14, 16-22 are allowed.

The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 10, 19) “generating the application command control user interface menu that comprises a plurality of primary command palettes for display, wherein:
the plurality of primary command palettes include a plurality of secondary command palettes, 
the plurality of primary command palettes and the plurality of secondary command palettes include tabs, and
the plurality of primary command palettes include a first group of commands that are used more frequently than a second group of commands included in the plurality of secondary command palettes”

As dependent claims 2-5, 7-9, 11-14, 16-18, 20-22 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145